Citation Nr: 0508868	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  96-49 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disability.

2.  Entitlement to service connection for skin growths on the 
left breast, as secondary to service-connected cysts on the 
forearm, leg, and roof of the mouth and service-connected 
sarcoidosis.

3.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disability, on appeal from the initial grant 
of service connection.

4.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, rated as 20 percent disabling 
from August 22, 1995, to April 8, 2003.

5.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, rated as 40 percent disabling 
from April 9, 2003, forward.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1986. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied reopening a claim of entitlement to 
service connection for gastritis; denied as not well grounded 
a claim of service connection for skin growths on the 
breasts, secondary to service-connected cysts on the forearm, 
leg, and roof of the mouth and service-connected sarcoidosis; 
granted compensation under 38 U.S.C.A. § 1151 for a right 
shoulder disability (assigning it a 20 percent evaluation); 
and denied an increased rating for degenerative disc disease 
of the cervical spine, rated 10 percent disabling at that 
time.

In October 1997, the veteran appeared at the Los Angeles RO 
and testified before a Hearing Officer.  A transcript of the 
hearing is of record.  

In March 1998, the RO assigned an initial evaluation of 30 
percent for the right shoulder disability and increased the 
rating for the cervical disability from 10 percent to 20 
percent, effective August 22, 1995.  In December 1999, the 
Board reopened the claim of entitlement to service connection 
for gastritis and remanded the matter for further 
development.  In August 2003, the RO increased the rating for 
the cervical disability from 20 percent to 40 percent 
effective April 9, 2003.  Also in August 2003, the RO granted 
entitlement to service connection for granulomatous disease 
of the skin on the right breast.

In an August 2003 statement, the veteran indicated that her 
left shoulder pain was also caused by the VA medical 
treatment that served as the basis for compensation under 38 
U.S.C.A. § 1151 for a right shoulder disability.  As this 
issue has not been adjudicated, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A chronic gastrointestinal disability resulted from 
disease or injury in service.

3.  The veteran does not currently suffer from a skin growth 
disability on her left breast.

4.  The veteran's service-connected right shoulder disorder 
is not manifested by ankylosis of the scapulohumeral 
articulation, loss of head of the humerus, nonunion of the 
humerus, or fibrous union of the humerus.

5.  From August 22, 1995, to April 8, 2003, the veteran's 
degenerative disc disease of the cervical spine was not 
manifested by severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.

6.  Since April 9, 2003, the veteran's degenerative disc 
disease of the cervical spine has more nearly approximated 
pronounced intervertebral disc syndrome, with pain, muscle 
spasm, and limitation of motion, with little intermittent 
relief. 

7.  The veteran's service-connected cervical and right 
shoulder disabilities do not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
gastrointestinal disability have been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for skin growths on 
the left breast as secondary to service-connected cysts on 
the forearm, leg, and roof of the mouth and service-connected 
sarcoidosis have not been met.  38 C.F.R. § 3.310 (2004).

3.  The criteria for an initial rating in excess of 30 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200-5202 (2004).

4.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine, from August 
22, 1995, to April 8, 2003, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285-5287, 5290, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

5.  The criteria for an increased rating of 60 percent, but 
not higher, for degenerative disc disease of the cervical 
spine from April 9, 2003, forward, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285-5287, 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (2004).

6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for either the veteran's cervical 
disability or his right shoulder disability.  38 C.F.R. 
§ 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The duty to notify and assist has been met to the extent 
necessary to allow for a grant of the gastrointestinal 
disability claim, and any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a March 2003 development letter 
from the RO to the veteran.  She was told of what was 
required to substantiate her claims and of her and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on these issues until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of her claims, 
and based on the information and evidence obtained after 
adequate notice was provided, there is simply no indication 
that disposition of the veteran's claims would have been 
different had she received pre-adjudicatory notice pursuant 
to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Under the 
facts of this case, "the record has been fully developed."  
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The claims file contains the veteran's service medical 
records, extensive post-service medical records, and the 
results of VA examinations conducted in August 1995, October 
1996, January 1998, and April 2003 (with July 2003 addendum).  
In October 2001, and twice in October 2003, the veteran 
indicated the record is complete.  Therefore, there are no 
identified, outstanding records pertinent to the claims that 
VA must still attempt to obtain.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  
 
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Gastrointestinal disability

The veteran currently suffers from a chronic gastrointestinal 
disability described by an April 2003 VA examiner as a long 
history of upper gastrointestinal symptoms with chronic 
epigastric pain.  

The veteran separated from service in November 1986, and, as 
noted in the Board's December 1999 decision, the service 
medical records demonstrate she had gastric symptomatology 
during service in 1986 and continued to have such 
symptomatology through October 1996.  A service medical 
record, prepared in May 1987 after separation from service, 
showed a diagnosis of epigastric pain.  While a VA 
examination in May 1987 was negative for digestive 
symptomatology, ulcerative or gastric symptomatology was 
noted in VA clinical records in May 1988, private clinical 
records from April to June 1991, VA clinical records from May 
to September 1991, a VA upper gastrointestinal series in May 
1993, a private medical examination in August 1995, and a VA 
examination in October 1996.  This series of evidence 
illustrates a continuity of symptomatology between the 
current claim and the veteran's service.   See 38 C.F.R. 
§ 3.303(b).

The evidence shows the veteran's gastrointestinal complaints 
are more often than not unsupported by objective test 
results.  Nevertheless, the April 2003 examiner opined that 
it is as likely as it is not that the veteran's 
gastrointestinal symptoms are related to her military 
activities.  In an even more probative opinion, a VA 
physician in a July 2003 addendum report specifically listed 
many of the negative findings from gastrointestinal testing 
but nevertheless concluded that the treatment history of 
gastritis, together with the history of chronic indigestion, 
were such that it is as likely the veteran's condition was 
caused by her military service.

The evidence in this case is so evenly balanced so as to 
warrant application of the benefit of the doubt rule.  The 
evidence of record is in equipoise, and entitlement to 
service connection must be granted.


Skin growth at left breast

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In this case, the evidence does not demonstrate that the 
veteran currently suffers from a skin growth disability on 
her left breast.  The medical evidence is entirely devoid of 
discussion related to a skin growth disability involving the 
left breast.  The veteran was treated for breast cancer in 
the early 1990s, and although the record reflects scarring 
and some level of acute skin irritation in the years 
immediately following surgical intervention, examinations 
since that time have routinely shown no evidence of skin 
growth on the left breast.  For instance, the September 1995 
VA examinations revealed the skin to include well-healed 
scars following the surgical procedures.  There was no 
reference to skin lesions or growths.  There was no current 
rash; only evidence of past candidiasis.  An August 1996 VA 
clinical record noted there was no cellulitis on the breasts.  
September to November 1996 VA clinical records noted that the 
surgical scars were well healed but painful, and that there 
was no showing of any infections or growths.  Recent VA skin 
treatment records from 2002 only address complaints of facial 
lesions and a back cyst.  Laboratory test results that 
revealed the now service-connected skin growth disability on 
the right breast mentioned no positive findings for the left 
breast.  On gynecological evaluation in April 2003, there 
were no masses or skin changes of the breasts, and the scars 
were well healed.

In the absence of competent evidence of a current skin growth 
disability on the left breast, the claim must be denied.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  A development letter to 
the veteran specifically requested information and/or 
evidence establishing her current skin growth disability, but 
she submitted no such evidence.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  The preponderance is 
against the veteran's claim, and it must be denied.




III.  Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify 
the various disabilities.  Id.  It is necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


Right Shoulder

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration, and it is necessary to determine 
whether the veteran has at any time since her original claim 
met the requirements for a higher disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is left handed, by self report; thus, her right 
shoulder disability affects her minor upper extremity.  Her 
right shoulder disability is currently rated as 30 percent 
disabling under DC 5201 for limitation of motion of the arm.  
As to the minor arm, limitation of motion is rated 20 percent 
when limited to the shoulder level or to midway between the 
side and shoulder level; and it is rated 30 percent when 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 
5201.  No higher disability rating is provided for a minor 
extremity under DC 5201.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees for forward elevation, 0 to 180 
degrees for shoulder abduction, and 0 to 90 degrees for 
external and internal rotation. 38 C.F.R. § 4.71a, Plate I.

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

At the August 1995 VA examination, the veteran complained of 
shoulder pain and an inability to lift with the right arm.  
Right shoulder abduction was limited to 30 degrees.  Upper 
extremity strength was 4/5, consistent with weakness in the 
triceps, biceps, deltoid, and pectoral muscles.  The 
examiner's assessment was chronic right shoulder pain with 
limitation of right upper extremity.  With respect to 
functional limitations, the examiner stated that lifting and 
carrying would occasionally be limited to 20 pounds and 
frequently limited to 10 pounds secondary to right upper 
extremity weakness.

In September 1995, a VA examiner noted that the veteran had 
questionable limitation of motion of the right shoulder; 
range of motion was decreased by 50 percent.  However, she 
was observed using her right arm away from the examination 
room.  

Upon VA orthopedic examination in September 1995, right 
shoulder abduction and forward flexion were to 90 degrees.  
The veteran had pain with any motion of the shoulder with 
attempting to extend past these directions in a passive 
direction.  It was difficult to gauge her strength.  She gave 
way on all muscle testing.  The assessment was shoulder pain, 
and the examiner stated that the veteran's responses seemed 
out of proportion to the underlying pathology.

VA spine examination in October 1996 noted that shoulder 
motion was difficult to tell as the veteran resisted passive 
motion of the shoulder due to pain.

At the January 1998 VA examination, abduction and flexion, 
both actively and passively, of the right shoulder was 35 to 
40 degrees, and this was considered very painful for the 
veteran.  There was tenderness to palpation over the anterior 
capsule and acromioclavicular (AC) joint.  There was some 
atrophy of the right deltoid.  Internal rotation and external 
rotation were full.  Rotator cuff musculature was 3-4/5.  X-
rays of the right shoulder revealed mild degenerative changes 
of the AC joint and diffuse osteopenia.  The diagnosis was 
adhesive capsulitis with severe limitation of motion, which 
was quite painful.  

At the April 2003 VA examination, flexion was to 150 to 160 
degrees, with tenderness.  Abduction was to 110 to 120 
degrees, with a problem from 120 to 170, but this was 
accomplished with tenderness and pain in the shoulder girdle 
area.  Strength of the upper extremities was 4/5, with 
guarding due to pain when doing resistive strength testing.  
The examiner described the veteran's ongoing problems and 
pain and discomfort in detail.  

In an addendum to the April 2003 VA examination report, the 
examiner noted that the veteran had degenerative changes in 
the glenohumeral and AC joints.  The examiner also stated 
that prolonged or high intensity use of a body part was a 
common cause of flare ups of pain which frequently limits 
functional ability.  It was also noted that the flare ups of 
pain and limited functional ability were common causes of 
weakness, incoordination, and early fatiguability, and that 
range of motion deficits were common as the result of this 
process.  The examiner stated that these processes held true 
for the veteran in regards to mechanical deficits in her 
shoulders.

As noted above, a 30 percent rating is the highest rating 
available for a minor extremity under DC 5201.  The Board has 
also considered whether a higher rating is warranted under 
Diagnostic Code 5202 for impairment of the humerus.  A 40 
percent rating is warranted for fibrous union of the 
shoulder.  When there is nonunion of the shoulder (false 
flail joint) a 50 percent rating is assignable.  The highest, 
or 70 percent rating, is warranted for loss of head of the 
shoulder (flail shoulder) of the minor extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (2004).  Under DC 5200, a 40 
percent rating is warranted for unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from the side.  

After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a higher rating.  
These DCs are simply not applicable.  The scapulohumeral 
articulation is clearly not ankylosed, as the veteran most 
recently had flexion to 150 to 160 degrees and abduction to 
110 to 120 degrees.  There have been no complaints or 
findings of flail shoulder, false flail joint, or fibrous 
union of the right shoulder.  X-rays reveal only mild 
degenerative changes of the AC joint and diffuse osteopenia.  

The Board has also considered the DeLuca factors regarding 
pain on use but find they are inapplicable to the present 
claim because the DeLuca standards do not apply when a 
veteran is at the maximum for limitation of motion (i.e., for 
a minor extremity under DC 5201); where a higher evaluation 
is based on ankylosis (i.e., DC 5200); or where a diagnostic 
code (i.e., DC 5202) is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Accordingly, for the reasons discussed above, it is the 
Board's opinion that the 30 percent disability rating for the 
veteran's right shoulder disability adequately reflects the 
level of impairment pursuant to the schedular criteria.  The 
preponderance of the evidence is against the claim for a 
disability rating in excess of 30 percent. 


Degenerative disc disease of the cervical spine

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  38 C.F.R. §§ 4.1, 
4.2 (2004); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's degenerative disc disease of the cervical spine 
has been evaluated under DC 5293 pertaining to intervertebral 
disc syndrome.  Up until September 23, 2002, DC 5293 provided 
that pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
warrants a 40 percent rating.  Moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
rating.  Mild intervertebral disc syndrome is rated at 10 
percent.  See 38 C.F.R. § 4.71a, DC 5293.

Changes to this DC became effective September 23, 2002.  They 
are as follows: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate at 60 percent; with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, rate at 40 
percent; with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months, rate at 20 percent; with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, rate at 10 
percent.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA.  Under the new general rating 
formula for diseases and injuries of the spine, (For DCs 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  See 
68 Fed. Reg. 51454 (August 27, 2003).

The Board is generally required to review both the old and 
revised criteria to determine the proper evaluation for the 
veteran's disability.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  VAOPGCPREC 7-03.

At the August 1995 VA examination, the veteran reported 
constant neck pain and stiffness, for which she applied heat 
and ice and used a cervical pillow.  Cervical flexion, 
extension, and lateral flexion were all limited to 5 degrees, 
and rotation ability was absent.  The examiner observed 
obvious discomfort and stiffness.  Deep tendon reflexes and 
sensory examination were normal.  Upper extremity strength 
was 4/5, consistent with weakness in the triceps, biceps, 
deltoid, and pectoral muscles.  The examiner's assessment 
included chronic neck pain consistent with observed cervical 
range of motion during history taking.  It was noted that 
there did not seem to be any sensory deficit associated with 
any cervical radiculopathy.  With respect to functional 
limitations, the examiner stated that lifting and carrying 
would occasionally be limited to 20 pounds and frequently 
limited to 10 pounds secondary to right upper extremity 
weakness.

Upon VA orthopedic examination in September 1995, the veteran 
complained of pain and stiffness in her neck.  It went down 
the arms, especially on the right side.  Examination of the 
neck revealed diffuse tenderness with no significant spasm.  
Range of motion was limited at all points.  The veteran had 
40 degrees of lateral rotation to the right and 50 degrees to 
the left.  Lateral bending was 20 degrees to the right and 40 
degrees to the left.  Forward flexion was to 20 degrees and 
extension was to about 10 degrees.  There was pain with axial 
compression and contraction.  Reflexes and sensation were 
intact.  The assessment was chronic cervical strain, and the 
examiner stated that the veteran's responses seemed out of 
proportion to the underlying pathology.  X-rays revealed 
cervical spondylosis at C3-4, C4-5, and C5-6.

The October 1996 VA examiner noted  the veteran's complaints 
of diffuse neck pain going into the right hand, associated 
with numbness and tingling.  She was left handed.  The 
veteran had 10 degrees of neck extension, lateral bending to 
20 degrees on the right and 25 degrees on the left, and 
rotation to 45 degrees bilaterally.  Testing with light touch 
gave no localized radicular findings.  Reflexes were 
symmetrically intact.  The examiner diagnosed mild 
degenerative disc disease of the cervical spine but no 
localizing findings.  The examiner stated that the veteran's 
symptoms were very much out of proportion to objective 
findings.

At the January 1998 VA examination, the veteran was still 
complaining of constant neck pain and stiffness, with 
radiation into the inner scapulary area and occasionally her 
hands going numb.  Her pain was reportedly worse with 
prolonged walking, sitting, standing, or driving.  On 
examination, her musculature was good.  She had some positive 
spasm over her bilateral paracervical musculature and 
trapezius musculature.  There was decreased touch and 
pinprick over C5-8 of the right upper extremity.  Cervical 
flexion, extension, and lateral flexion were all limited to 
15 degrees.  Rotation was 15 degrees to the right an 30 
degrees to the left.  The terminal point at each range of 
motion was uncomfortable for the veteran.  Upper extremity 
motor strength was 3/5 on the right and 4/5 on the left.  The 
diagnosis was status post severe whiplash injury of the neck 
with significant paracervical muscular spasm and pain 
radiating into the interscapular area.  It was noted that the 
veteran had significant cervical pain with range of motion, 
with radiation into the shoulders.

VA treatment records show that the veteran underwent physical 
therapy for neck pain in 2002 and 2003, following increased 
symptomatology after a sneeze.  She was provided a TENS unit.

VA neurological evaluation in April 2003 revealed cervical 
degenerative disc disease on magnetic resonance imaging 
(MRI), diagnosed as mild degenerative disc disease and mild 
bilateral neural foraminal narrowing.  EMG could not be 
performed secondary to pain.  Range of motion was restricted 
due to pain.  Muscle tone and bulk were normal.  The veteran 
had give-away type weakness, but no real weakness.  Sensory 
examination and deep tendon reflexes were normal.  The 
examiner noted the veteran's complaints of chronic neck pain, 
but indicated that there was no objective neurological 
deficit for radiculopathy.

At the April 2003 VA examination, cervical extension was 
limited to 5 degrees, and lateral flexion was limited to 10 
to 15 degrees, with pain.  The veteran's ranges of motion 
movements were described as guarded and somewhat rigid.  
Sensation to pinprick of the upper extremities was normal.  
Strength of the upper extremities was 4/5, with guarding due 
to pain when doing resistive strength testing.  Deep tendon 
reflexes were difficult to elicit.  There was muscle spasm on 
palpation.  The neck showed a slight cervical shift to the 
left.  The veteran stated that pain at rest was minimal; 
however, it rose to 5-6/10 with movement.

In an addendum to the April 2003 VA examination report, the 
examiner stated that the veteran's history did not support 
that she suffered from severe or pronounced recurring attacks 
of intervertebral disc syndrome.  However, it was noted that 
she did have frequent muscle spasms and neurological findings 
appropriate to the site of the diseased disc, such as reduced 
range or motion, with no intermittent relief by history and 
positioning or maneuvering on examination.  The examiner also 
stated that prolonged or high intensity use of a body part 
was a common cause of flare ups of pain which frequently 
limits functional ability.  It was also noted that the flare 
ups of pain and limited functional ability were common causes 
of weakness, incoordination, and early fatiguability, and 
that range of motion deficits were common as the result of 
this process.  The examiner stated that these processes held 
true for the veteran in regards to mechanical deficits in her 
spine.

With respect to the veteran's increased symptomatology 
following a sneeze in September 2002, the VA examiner noted 
that examination revealed neither neurologic symptoms nor any 
radiating pain into the extremities on provocation.  The 
examiner said that it was possible that the nerve roots were 
involved to some extent owing to the degenerative disc 
disease, but the asymmetries that ought to be noted on 
examination were not present.  It was noted that 
radiculopathy was neither proven nor likely in the veteran's 
case.  It was noted that the veteran suffered from cervical 
musculoskeletal pain syndrome and/or myofascial pain 
syndrome.

Applying the old criteria for DC 5293 to the above medical 
findings, a rating in excess of 20 percent is not warranted 
for the period from August 22, 1995, to April 8, 2003, 
because the evidence does not show severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  To 
the contrary, at the August 1995 VA examination deep tendon 
reflexes and sensory examination were normal.  The examiner 
stated that there did not seem to be any sensory deficit 
associated with any cervical radiculopathy.  On VA orthopedic 
examination in September 1995, reflexes and sensation were 
intact and the examiner stated that the veteran's responses 
seemed out of proportion to the underlying pathology.  
Similarly, on examination in October 1996, testing with light 
touch revealed no localized radicular findings and reflexes 
were symmetrically intact.  The examiner diagnosed mild 
degenerative disc disease of the cervical spine but no 
localizing findings and stated that the veteran's symptoms 
were very much out of proportion to objective findings.  The 
veteran's condition appeared to worsen somewhat on VA 
examination in January 1998, when there was decreased touch 
and pinprick over C5-8 of the right upper extremity, 
paracervical muscular spasm, and pain radiating into the 
interscapular area.  Still, there were no objective findings 
indicating a severe disability with recurring attacks and 
intermittent relief.  

The Board finds that the medical evidence dated prior to 
April 9, 2003, did not demonstrate that the veteran's 
cervical spine disorder was manifested by symptomatology 
reflecting severe disability pursuant to diagnostic code 
5293, and a rating in excess of 20 percent is not warranted.  
Any complaints of neck pain and weakness affecting strength 
and motion were not shown to a degree beyond that 
contemplated by the schedular evaluation assigned to this 
disability, as reflected by the medical findings of record 
which fell far short of meeting the criteria for an increased 
schedular evaluation.  While the veteran indicated that she 
had pain on increased activities, it was repeatedly noted 
that her symptoms were very much out of proportion to 
objective findings.  Strength was not significantly decreased 
upon examination and the veteran's musculature was described 
as good.  The degree of pain that the veteran experienced was 
not shown to interfere with the functioning of the neck to 
more than a moderate extent.  38 C.F.R. § 4.10 (2004).  The 
August 1995 VA examiner indicated that lifting and carrying 
would occasionally be limited to 20 pounds and frequently 
limited to 10 pounds.  

However, as the April 2003 examiner noted many symptoms 
consistent with pronounced intervertebral disc syndrome, a 60 
percent rating is warranted from April 9, 2003, forward, 
under the old version of DC 5293.  For example, the VA 
examiner stated that the veteran had muscle spasm and 
neurological findings appropriate to the site of the diseased 
disc, such as reduced range of motion, with no intermittent 
relief by history and positioning or maneuvering on 
examination.  The examiner further stated that flare ups of 
pain and limited functional ability were common causes of 
weakness, incoordination, and early fatiguability, that range 
of motion deficits were common as the result of this process, 
and that these processes held true for the veteran in regard 
to mechanical deficits in her spine.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45.  A 60 percent rating is the highest rating 
available under DC 5293.  There have been no findings of a 
fractured vertebra, so as to warrant a higher rating under DC 
5285.

With respect to the revised rating criteria for rating 
intervertebral disc syndrome, the veteran was not shown to 
suffer from any incapacitating episodes of intervertebral 
disc syndrome, i.e., requiring bed rest prescribed by a 
physician, at any time.  The Board has also considered the 
September 2003 revisions to the criteria for rating spine 
disorders; however, a higher evaluation under these revisions 
is unavailable; unfavorable ankylosis of the entire cervical 
spine only warrants a 40 percent rating.  Again, the Board 
has considered the DeLuca factors regarding pain on use but 
find they are inapplicable to the present claim because the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis, such as the case here.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


Extraschedular consideration

For both the cervical and shoulder issues, the RO considered 
an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.  The veteran has not required any periods 
of hospitalization for these disabilities, and while she has 
been granted entitlement to a total disability rating for 
compensation purposes of the basis of individual 
unemployability (TDIU), there is no evidence in the claims 
file to suggest that marked interference with employment is 
the result of these service-connected disabilities 
individually.  In the absence of evidence presenting such 
exceptional circumstances, the claims are not referred for 
consideration of an extraschedular rating; her disabilities 
are appropriately rated under the schedular criteria.


ORDER

Entitlement to service connection for a chronic 
gastrointestinal disability is granted.

Entitlement to service connection for skin growths on the 
left breast, as secondary to service-connected cysts on the 
forearm, leg, and roof of the mouth and service-connected 
sarcoidosis, is denied.

Entitlement to a disability rating in excess of 30 percent 
for a right shoulder disability is denied.

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the cervical spine, from 
August 22, 1995, to April 8, 2003, is denied.

Entitlement to an increased rating of 60 percent, but not 
higher, for degenerative disc disease of the cervical spine, 
from April 9, 2003, forward, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


